By the Court :
The judgment is affirmed upon the ground :
1. If the check in controversy was obtained by fraud the contract was not void, but voidable, and the defendants should have rescinded, or offered to rescind, and delivered to the defendant, the possession of the property received.
2. There was a sufficient consideration for the check in the surrender of the possession of the property and dismissal of the action.
3. The court did not err in refusing to direct a verdict for the defendants.
All of the justices concur.